Citation Nr: 0503387	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  97-20 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for undiagnosed illness 
manifested by joint pain, memory loss, a skin condition, 
fatigue, and flu-like symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969, and from January 1991 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which denied service 
connection for hypertension, PTSD, and undiagnosed illness 
manifested by joint pain, memory loss, a skin condition, 
fatigue, and flu-like symptoms.  In December 1998, the Board 
remanded the case to the RO for additional development.  

A March 2003 Board decision denied the claims.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a June 2004 joint motion to the Court, 
the parties (the veteran and the VA Secretary) requested that 
the Board decision be vacated and the case remanded for 
further action.  A June 2004 Court order granted the joint 
motion, and the case was subsequently returned to the Board.  
In January 2005, the veteran's representative submitted 
additional written argument.  Along with the additional 
argument submitted, the veteran's representative requested an 
extension of time in which to submit additional evidence.  
The Board finds such request to be moot in light of its 
decision to remand the claims, as the veteran's 
representative has the right to submit additional evidence 
and argument on the remanded claims.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

According to the June 2004 joint motion and Court order, the 
Board must provide the veteran with current VA examinations 
regarding his claims for service connection for hypertension, 
PTSD, and undiagnosed illnesses.  Additionally, the veteran's 
representative has requested that VA attempt to obtain 
additional medical records that have not been previously 
associated with the claims file, and attempt to verify the 
veteran's claimed service stressors.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and this case 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for the following actions:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for hypertension, 
psychiatric problems, and symptoms 
associated with undiagnosed illnesses 
from the time of his separation from his 
first period of service in 1969 to the 
present.  The RO should then obtain 
copies of the related medical records 
which are not already associated with the 
claims folder.  This letter should also 
inform the veteran to submit to VA copies 
of any evidence in his possession 
relevant to these claims.

2.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed in-service 
stressors.  The RO should then determine 
whether any other development as to 
alleged stressor events is warranted.  If 
further development is warranted, the RO 
should then ask the U. S. Armed Services 
Center for Unit Records Research (CURR) 
to attempt to verify the claimed 
stressors.  The RO should provide CURR 
with a summary of claimed service 
stressors, copies of service personnel 
records, and any other documents needed 
by CURR to corroborate claimed stressors.  
CURR should be asked to provide any 
available histories of the veteran's unit 
during his period of service.



3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD and, if 
so, whether the diagnosed PTSD is due to 
a stressor that occurred during the 
veteran's active military service.  The 
claims folder should be provided to and 
reviewed by the examiner.  Any diagnosis 
of PTSD should be in accordance with DSM-
IV, and the examiner should identify the 
stressor(s) which are believed to be the 
cause of the condition.

4.  The RO should also have the veteran 
undergo a VA examination to determine the 
etiology of his hypertension.  The claims 
folder should be provided to and reviewed 
by the examiner.  Based on a review of 
historical records and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology and approximate date of 
onset of hypertension, including any 
relationship between hypertension and the 
veteran's military service.  The examiner 
should specifically opine as to whether 
or not current hypertension was caused by 
or permanently worsened/aggravated by 
military service.

5.  The RO should also schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of any 
joint pain, memory loss, skin condition, 
fatigue, and flu-like symptoms found.  
The claims folder or the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed. 

The examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have 
objective evidence of joint pain, 
memory loss, a skin condition, 
fatigue, and flu-like symptoms?  If 
so, what is the nature and extent 
of any disability found?  The 
examiner should list each such 
disability found.

(b)  What is the degree of medical 
probability that any current 
disability found is attributable to 
a Persian Gulf undiagnosed illness, 
causally related to service, or (if 
pre-existing service) was 
chronically worsened by the 
veteran's active service?

A copy of this remand must be made 
available to the examiner for review.

6.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
service connection for hypertension, 
PTSD, and undiagnosed illness manifested 
by joint pain, memory loss, a skin 
condition, fatigue, and flu-like 
symptoms.  If the claims are denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




